Citation Nr: 1520967	
Decision Date: 05/15/15    Archive Date: 05/26/15

DOCKET NO.  13-29 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for a bilateral foot disability.

2.  Entitlement to service connection for a bilateral knee disability.


REPRESENTATION

Appellant represented by:	Iowa Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and her husband


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel
INTRODUCTION

The Veteran served on active duty from October 1973 to April 1976.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.  

The Veteran and her husband testified at a personal hearing before the undersigned Veterans Law Judge (VLJ) sitting at the RO in May 2014, and a transcript of the hearing is of record.  

Additional medical evidence was added to the record in 2014, after the September 2013 Statement of the Case, along with a waiver of RO review of the additional evidence.  See 38 C.F.R. § 20.1304 (2014).  


FINDINGS OF FACT

1.  The evidence is at least in equipoise as to whether the Veteran's current bilateral pes planus is causally related to her active service.

2.  The evidence is at least in equipoise as to whether the Veteran's current bilateral knee arthritis is causally related to her service-connected bilateral pes planus.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral pes planus have been met.  38 U.S.C.A. §§ 1110, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2014).

2.  The criteria for service connection for bilateral knee arthritis have been met.  38 U.S.C.A. §§ 1110, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran has contended, including at her May 2014 travel board hearing, that her bilateral pes planus and bilateral knee disability are due to service or to 
service-connected disability. 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2014).  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014).

In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Additional disability resulting from the aggravation of a nonservice-connected condition by a service-connected condition is also compensable under 38 C.F.R. 
§ 3.310(a).  Allen v. Brown, 7 Vet. App. 439 (1995).  

In order to prevail on the issue of entitlement to secondary service connection there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).   

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

Because the issues of entitlement to service connection for bilateral pes planus and bilateral knee disability are, based on the evidence and the Veteran's contentions, intertwined, they will be addressed together.

The Veteran's service treatment records include September 1973 medical history and medical evaluation reports but do not include a separation medical history or medical evaluation report.  There were no pertinent complaints or clinical findings on enlistment medical history and examination reports in September 1973.  Left ankle problems were reported in November 1973 and May 1974.  

Treatment records dated from September 1994 to August 2005, including from R. Breedlove, M.D., reveal a diagnosis in September 1994 of patellofemoral arthritis of each knee secondary to patellofemoral malalignment.

According to an August 2011 medical statement from a VA staff physician who has treated the Veteran, the Veteran has had problems with pes planus dating back to service.  This physician noted a prior finding of chondromalacia patella of the knees and opined that the Veteran's knees were as likely as not related to her primary foot problem.  The VA examiner opined that activities in which she participated in service more than likely contributed to worsening of her lower extremity biomechanics and precipitated an overall condition of chronic knee pain and disability.  It is because of the intricately close relationship between her pre-existing flat foot deformity, her activities sustained in service, and her chronic chondromalacia patella that her knee and foot problems are service connected.

According to October 2011 statements from the Veteran's sister and brother, she has complained of knee problems since service.  

The assessment on VA podiatry records for October 2011 was flat foot deformity with over-pronation, and the examiner opined that the Veteran's knee pain was very likely related to her foot position, as her feet are very flat, which tilts the ankle and knee.  VA treatment records for August 2012 reveal that the Veteran had degenerative arthritis of the knees and underwent a total knee arthroplasty in each knee.  

VA in-person foot and knee evaluations, which included review of the claims file, were conducted in January 2013.  The diagnoses were bilateral flat feet and degenerative joint disease of the knees, and the examiner opined that there was no evidence of injury, illness, or disease of the feet or knees in service.  Consequently, it would be resorting to mere speculation to provide a cause or the timing related to the Veteran's pes planus.  This examiner noted that she had reviewed the August 2011 VA medical records in which the orthopedic examiner stated that "... he did not believe her flat feet caused her knee condition."  It is also noted in the "Remarks" section of the report in January 2013 that "[b]ilateral knee degenerative changes is at least as likely as not permanently aggravated result of flat feet pes planus of the feet."

Also on file are May 2013 statements from the Veteran's husband and son.  The Veteran's husband notes that he met the Veteran in service and noticed that she had bilateral pes planus.  The Veteran's son also commented on her problems with flat feet.

It was reported in VA treatment records for October 2013 that the podiatrist who saw the Veteran in October 2011 discussed with the Veteran how her time in service can cause a flatfoot deformity by breaking the arches and causing tendon dysfunction.  According to the podiatrist, as her entrance examination indicated a normal arch and foot type, it is highly plausible that she developed the arch drop while in the service and that her foot problems can cause her difficulties with her knees.

The Veteran testified at her May 2014 travel board hearing that she has had pes planus since service but did not report it because there was no clinic to go to for treatment where she was stationed in Germany and that her knee problems are related to her bilateral foot disability.  The Veteran's husband testified that she complained to him about pain in her feet in service.

There is evidence on file both for and against the Veteran's claims for service connection for bilateral pes planus and bilateral knee disability.  As noted above, the Board has the authority to "discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence."  Madden, 125 F.3d at 1481.  The Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The Court has held that the Board may not reject medical opinions based on its own medical judgment.  See Obert v. Brown, 5 Vet. App. 30 (1993).  

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider is weighed by such factors as its thoroughness and degree of detail, and whether there was review of the Veteran's claims file.  Prejean v. West, 13 Vet. App. 444 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  Bloom v. West, 12 Vet. App. 185 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379 (1998).  See also Claiborne v. Nicholson, 19 Vet. App. 181 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the Veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345 (1998).

In order for a medical opinion to be probative, the medical examiner must have correct information regarding the relevant facts of the case.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008), Guerrieri v. Brown, 4 Vet. App. 467 (1993) (observing that the evaluation of medical evidence involves inquiry into, inter alia, the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches); see Shipwash v. Brown, 8 Vet.App. 218 (1995); Flash v. Brown, 8 Vet. App. 332 (1995) (regarding the duty of VA to provide medical examinations conducted by medical professionals with full access to and review of the Veteran's claims folder); but see D'Aries v. Peake, 22 Vet. App. 97, 106 (2008) (holding that it is not necessary for a VA medical examiner to specify review of the claims folder where it is clear from the report that the examiner has done so and is familiar with the claimant's extensive medical history).

After review of the evidence as a whole, the Board finds that the evidence is at least in equipoise as to whether the Veteran's bilateral pes planus and bilateral knee arthritis are due to active service or, in the case of bilateral knee arthritis, are secondary to now service-connected bilateral pes planus.

No disability was noted on pre-service evaluation in September 1973.  Although there are no pertinent complaints in service, the Board notes that no separation medical history or medical evaluation report is of record.  The Veteran has contended, including at her May 2014 travel board hearing, that she has had pes planus since service but did not report it because there was no clinic to go to for treatment where she was stationed in Germany.  Her husband has said that he met her in service and noticed her flat feet and that she complained in service of foot problems.  The August 2011 statement from a VA physician who has treated the Veteran, and the October 2013 podiatry clinic report, indicate that the Veteran's pes planus dates back to service.  

With respect to the Veteran's knees, the August 2011 opinion relates the Veteran's knee problems to her bilateral pes planus, and it was noted by a podiatrist in October 2011 and October 2013 that the Veteran's knee pain is very likely related to her bilateral foot position, as her flat feet tilt her ankles and knees.  Although the VA examiner in January 2013 did not find a causal connection between service and either the Veteran's bilateral pes planus or her bilateral knee disability, this opinion is poorly worded, as quoted above, and mistakenly notes that the August 2011 VA opinion did not find a connection between the Veteran's bilateral foot disability and her bilateral knee disability.  

By extending the benefit of the doubt to the Veteran, as required by law, the Board finds that service connection for bilateral pes planus and for bilateral knee arthritis is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  Because the issues are being granted in full on appeal, no further notice or development under the Veteran Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) is needed.




ORDER

Entitlement to service connection for bilateral pes planus is granted.

Entitlement to service connection for bilateral knee arthritis is granted.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


